RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 06a0151p.06

                     UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                      X
                                Plaintiff-Appellant, -
 DELLITA JOHNSON,
                                                       -
                                                       -
                                                       -
                                                           No. 04-1817
           v.
                                                       ,
                                                        >
 CITY OF DETROIT and CITY OF DETROIT HOUSING           -
                                                       -
                             Defendants-Appellees. -
 COMMISSION,

                                                       -
                                                      N
                       Appeal from the United States District Court
                      for the Eastern District of Michigan at Detroit.
                     No. 03-74440—Robert H. Cleland, District Judge.
                                    Argued: October 28, 2005
                                 Decided and Filed: May 3, 2006
                  Before: MARTIN, GIBBONS, and GRIFFIN, Circuit Judges.
                                       _________________
                                            COUNSEL
ARGUED: Mark R. Bendure, BENDURE & THOMAS, Detroit, Michigan, for Appellant. James
D. Noseda, CITY OF DETROIT LAW DEPARTMENT, Detroit, Michigan, for Appellees.
ON BRIEF: Mark R. Bendure, BENDURE & THOMAS, Detroit, Michigan, for Appellant. James
D. Noseda, CITY OF DETROIT LAW DEPARTMENT, Detroit, Michigan, for Appellees.
       GRIFFIN, J., delivered the opinion of the court, in which GIBBONS, J., joined. MARTIN, J.
(pp.14-16), delivered a separate opinion concurring in part, dissenting in part, and concurring in the
judgment.
                                       _________________
                                           OPINION
                                       _________________
       GRIFFIN, Circuit Judge. Plaintiff Dellita Johnson, on behalf of her minor child, Jerome
Johnson, Jr., appeals an order of the district court dismissing the claims she asserted against
defendants City of Detroit (“City”) and the City of Detroit Housing Commission (“DHC”), for the
deprivation of federal rights ostensibly created by provisions of the Lead-Based Paint Poisoning
Prevention Act, 42 U.S.C. §§ 4821-46 (“LBPPPA”), the United States Housing Act of 1937, as
amended, 42 U.S.C. §§ 1437-1437bbb (“USHA”), and administrative regulations promulgated
pursuant to those statutes. We affirm and hold that the LBPPPA, the USHA, and their


                                                  1
No. 04-1817                  Johnson v. City of Detroit, et al.                                                    Page 2


administrative regulations do not create individual federal rights enforceable under 42 U.S.C.
§ 1983.
                                                              I.
        In August 2003, plaintiff filed the present action against the City and the DHC, seeking
damages for lead-based paint poisoning allegedly suffered by her minor son, Jerome Johnson, Jr.,
while he was a tenant at the Jeffries Homes public housing project  in Detroit, Michigan. Plaintiff
and her son resided at the Jeffries Homes from2 1988 until 1992.1 During this relevant time period,
the City, a “public housing agency” (“PHA”), and the DHC, a department of the City, owned and
operated the public housing project and received federal funding pursuant to Section 8 of the USHA,
42 U.S.C. § 1437f.
        In her seven-count complaint, plaintiff alleges that, while a resident of the Jeffries Homes
project, she complained to defendants’ agents and employees about peeling, chipping, and flaking
lead-based paint in and around her living unit, but that defendants failed to rectify the problem.
Count I of the complaint alleges a cause of action for damages under 42 U.S.C. § 1983 for the
deprivation of federal rights purportedly conferred by provisions of the USHA, the LBPPPA, and
administrative regulations created under those statutes. Count II alleges “other violations of federal
law,” but it, too, is based on federal rights under the same statutes and regulations as described in
Count I. Count III alleges a violation of an implied private right of action under the LBPPPA, and
Count IV asserts a claim for breach of the annual contributions contract (“ACC”) executed between
the United States Department of Housing & Urban Development (“HUD”) and the DHC, as a third-
party beneficiary. Count V alleges breach of warranty of habitability in violation of Michigan
Compiled Laws § 554.139. Counts VI and VII assert claims of common law negligence and
nuisance per se, respectively.
         Defendants filed a motion pursuant to FED. R. CIV. P. 12(b)(6) to dismiss the complaint for
failure to state a claim upon which relief can be granted. Following oral argument, the district court,
on May 24, 2004, issued a comprehensive opinion and order, granting in part defendants’ motion
with regard to Counts I, II, and III of the complaint. See Johnson v City of Detroit, 319 F. Supp. 2d
756 (E.D. Mich. 2004). Specifically, the district court concluded that the relevant provisions of the
USHA, the LBPPPA, and accompanying regulations did not confer personal federal rights on
plaintiff, as a tenant of Section 8 housing, that could be enforced pursuant to § 1983. Id. at 763-79.
In addition, the court held that the LBPPPA does not allow for an implied private right of action.
Id. at 779 n.11. The district court dismissed all remaining supplemental state law claims (Counts
IV-VII) under 28 U.S.C. § 1367 without prejudice. Id. at 781.
       On June 8, 2004, plaintiff filed a motion to alter or amend judgment, and to amend the
complaint to allege violations of plaintiff’s Fifth and Fourteenth Amendment rights to substantive
due process. The district court denied the motion by order entered on June 21, 2004.
        On June 24, 2004, plaintiff filed a timely notice of appeal from both the judgment of May 24,
2004, granting in part defendants’ motion to dismiss, and the order of June321, 2004, denying
plaintiff’s motion to alter or amend the judgment and to amend the complaint.

         1
             Plaintiff alleges that her son, now eighteen years of age, was diagnosed with lead poisoning at the age of two.
         2
             See 42 U.S.C. § 1437a(b)(6)(B) (defining a PHA).
         3
          Although plaintiff filed a notice of appeal from both orders of the district court, plaintiff’s brief on appeal is
devoid of any argument pertaining to an appeal from the June 21, 2004, order denying its motion to alter or amend
judgment, and to amend the complaint. This portion of the appeal is therefore deemed abandoned. See Enertech Elec.,
No. 04-1817                Johnson v. City of Detroit, et al.                                                       Page 3


                                                             II.
        We review a district court’s dismissal of a complaint under Rule 12(b)(6) de novo. Arrow
v. Fed. Reserve Bank of St. Louis, 358 F.3d 392, 393 (6th Cir. 2004). In order to survive a 12(b)(6)
motion, the plaintiff’s complaint must allege facts which, if proved, would entitle the plaintiff to
relief. Conley v. Gibson, 355 U.S. 41, 45-46 (1957). In reviewing a motion to dismiss for failure
to state a claim, we “construe the complaint in a light most favorable to the plaintiff, accept all of
the factual allegations as true and determine whether the plaintiff can prove no set of facts in support
of his claims that would entitle him to relief.” Arrow, 358 F.3d at 393. “Although this is a liberal
pleading standard, it requires more than the bare assertion of legal conclusions. Rather, the
complaint must contain either direct or inferential allegations respecting all the material elements
to sustain a recovery under some viable legal theory.” Nat’l Hockey League Players Ass’n v.
Plymouth Whalers Hockey Club, 419 F.3d 462, 468 (6th Cir. 2005).
                                                            III.
        Plaintiff’s claims that certain provisions of the LBPPPA and the USHA create individual
federal rights enforceable under 42 U.S.C. § 1983 must be considered against the backdrop of recent
developments in this area of jurisprudence.
        Title 42 U.S.C. § 1983 creates a remedy for those denied “rights, privileges, or immunities
secured by the Constitution and laws.” Id. (emphasis added). Federal statutes are clearly “laws”
within the meaning of § 1983. Wilder v. Va. Hosp. Ass’n, 496 U.S. 498, 508 (1990); Wright v.
Roanoke Redevelopment & Hous. Auth., 479 U.S. 418, 423-24 (1987); Maine v. Thiboutot, 448
U.S. 1, 4-5 (1980). Section 1983 does not alone create substantive rights; rather, “§ 1983 merely
provides a mechanism for enforcing individual rights ‘secured’ elsewhere, i.e., rights independently
‘secured by the Constitution and laws’ of the United States.” Gonzaga Univ. v. Doe, 536 U.S. 273,
285 (2002).
         In Blessing v. Freestone, 520 U.S. 329, 340-41 (1997), the Supreme Court identified three
factors pertinent to the determination whether a statute confers a viable § 1983 action: (1) Congress
must have intended the provision to benefit the plaintiff; (2) the statute is not so “‘vague and
amorphous’ that its enforcement would strain judicial competence”; and (3) the provision imposes
a binding obligation on the state, i.e., it must be couched in mandatory, rather than precatory, terms.
Accord Westside Mothers v. Haveman, 289 F.3d 852, 862-63 (6th Cir. 2002) (utilizing the Blessing
test in a § 1983 action); Clark v. Portage County, Ohio, 281 F.3d 602, 603 (6th Cir. 2001) (applying
the Blessing three-factor analysis to determine the viability of a § 1983 action).
        Subsequently, however, in Gonzaga, the Supreme Court acknowledged that “[s]ome
language in our opinions might be read to suggest that something less than an unambiguously
conferred right is enforceable by § 1983.” 536 U.S. at 282. Canvassing its prior decisions
pertaining to § 1983, the Court noted that the Blessing decision, for example, had generated some
confusion in its application because “[i]n the same paragraph [setting forth the three-factor inquiry],
however, Blessing emphasizes that it is only violations of rights, not laws, which give rise to § 1983
actions.” Id. at 282-83. The Gonzaga Court explained:
         This confusion has led some courts to interpret Blessing as allowing plaintiffs to
         enforce a statute under §1983 so long as the plaintiff falls within the general zone of


Inc. v. Mahoning County Comm’rs, 85 F.3d 257, 259 (6th Cir. 1996); FED. R. APP. P. 28(a)(9)(A) (requiring that the
appellant’s brief contain “appellant’s contentions and the reasons for them, with citations to the authorities and parts of
the record on which the appellant relies. . . .”). Moreover, we note that plaintiff does not challenge on appeal the district
court’s dismissal of counts IV-VII of the complaint (the supplemental state law claims).
No. 04-1817                 Johnson v. City of Detroit, et al.                                                        Page 4


         interest that the statute is intended to protect; something less than what is required
         for a statute to create rights enforceable directly from the statute itself under an
         implied right of action. Fueling this uncertainty is the notion that our private right
         of action cases have no bearing on the standard for discerning whether a statute
         creates rights enforceable by § 1983.
Id. at 283.
        In order to allay this confusion, the Gonzaga Court soundly “reject[ed] the notion that our
cases permit anything short of an unambiguously conferred right to support a cause of action brought
under § 1983” and accentuated that “it is rights, not the broader or vaguer ‘benefits’ or ‘interests,’
that may be enforced under the authority of that section.” Id. The Gonzaga Court “further reject[ed]
the notion that our implied right of action cases are separate and distinct from our § 1983 cases. To
the contrary, our implied right of action cases should guide the determination of whether4a statute
confers rights enforceable under § 1983.” Id. The inquiries, while separate and distinct,
         overlap in one meaningful respect – in either case we must first determine whether
         Congress intended to create a federal right. Thus we have held that “the question
         whether Congress . . . intended to create a private right of action [is] definitively
         answered in the negative” where a “statute by its terms grants no private rights to any
         identifiable class.” Touche Ross & Co. v. Redington, 442 U.S. 560, 576, 99 S. Ct.
2479, 61 L. Ed. 2d 82 (1979). For a statute to create such private rights, its text must
         be “phrased in terms of the persons benefited.” Cannon v. University of Chicago,
         441 U.S. 677, 692, n.13, 99 S. Ct. 1946, 60 L. Ed. 2d 560 (1979). We have
         recognized, for example, that Title VI of the Civil Rights Act of 1964 and Title IX
         of the Education Amendments of 1972 create individual rights because those statutes
         are phrased “with an unmistakable focus on the benefited class.” Id., at 691, 99 S. Ct.
1946 (emphasis added).
                                                             ***
         A court’s role in discerning whether personal rights exist in the § 1983 context
         should . . . not differ from its role in discerning whether personal rights exist in the
         implied right of action context. . . . Both inquiries simply require a determination as
         to whether or not Congress intended to confer individual rights upon a class of
         beneficiaries. . . . Accordingly, where the text and structure of a statute provide no
         indication that Congress intends to create new individual rights, there is no basis for
         a private suit, whether under § 1983 or under an implied right of action.
Id. at 283-86 (footnote omitted).


         4
             The Gonzaga Court noted that implied private right of action cases are set apart from § 1983 cases in that:
         [E]ven where a statute is phrased in such explicit rights-creating terms, a plaintiff suing under an
         implied right of action still must show that the statute manifests an intent “to create not just a private
         right but also a private remedy.” Alexander v. Sandoval, 532 U.S. 275, 286, 121 S. Ct. 1511, 149
L. Ed. 2d 517 (2001) (emphasis added).
         [However], [p]laintiffs suing under § 1983 do not have the burden of showing an intent to create a
         private remedy because § 1983 generally supplies a remedy for the vindication of rights secured by
         federal statutes. Once a plaintiff demonstrates that a statute confers an individual right, the right is
         presumptively enforceable by § 1983.
Id. at 284 (internal citation omitted).
No. 04-1817                 Johnson v. City of Detroit, et al.                                                       Page 5


        Applying these principles in the context of deciding whether a student may sue a private
university for damages under § 1983 to enforce nondisclosure provisions of the Family Educational
Rights and Privacy Act of 1974 (“FERPA”), 20 U.S.C. § 1232g, which prohibit the federal funding
of educational institutions that have a policy or practice of releasing education records to
unauthorized persons, the Gonzaga Court held that such an action was foreclosed         because the
relevant provisions of FERPA create no personal rights enforceable under § 1983.5 In so holding,
the Court determined that FERPA’s nondisclosure provisions “contain no rights-creating language,
they have an aggregate, not individual focus, and they serve primarily    to direct the Secretary of
Education’s distribution of public funds to educational institutions.”6 Id. at 290. The Court noted
that the FERPA nondisclosure provision was “a far cry from the sort of individualized, concrete
monetary entitlement found enforceable in Maine v. Thiboutot, . . . , Wright, and Wilder. . . .” Id.
at 288 n.6.
        Thus, under Gonzaga, statutory language that merely “benefits” putative plaintiffs without
specific rights-creating language is insufficient to confer a personal federal right enforceable under
§ 1983. Id. at 282. A plaintiff can no longer satisfy the first element of the Blessing test simply
because he or she receives a benefit from the statute at issue or is within its zone of interest. Instead,
under Gonzaga’s more exacting standard, the text and structure of the statute in question must be
examined to determine whether Congress intended to create a federal right; such a right must be
gleaned from unambiguous, explicit rights-creating language that focuses on “rights,” not broader
or vaguer “benefits” or “interests.” Id. at 283. “Statutes that focus on the person regulated rather
than the individuals protected create ‘no implication of an intent to confer rights on a particular class
of persons.” Id. at 287 (quoting Alexander v. Sandoval, 532 U.S. 275, 289 (2001)). “In sum, if
Congress wishes to create new rights enforceable under § 1983, it must do so in clear and


        5
            The pertinent section of FERPA at issue in Gonzaga provides:
        No funds shall be made available under any applicable program to any educational agency or
        institution which has a policy or practice of permitting the release of education records (or personally
        identifiable information contained therein . . .) of students without the written consent of their parents
        to any individual, agency, or organization.”
20 U.S.C. § 1232g(b)(1).
        6
            Specifically, the Court stated:
        [T]here is no question that FERPA’s nondisclosure provisions fail to confer enforceable rights. To
        begin with, the provisions entirely lack the sort of “rights-creating” language critical to showing the
        requisite congressional intent to create new rights. . . . Unlike the individually focused terminology
        of Titles VI and IX (“No person . . . shall . . . be subjected to discrimination”), FERPA’s provisions
        speak only to the Secretary of Education, directing that “[n]o funds shall be made available” to any
        “educational agency or institution” which has a prohibited “policy or practice.” 20 U.S.C.
        § 1232g(b)(1). This focus is two steps removed from the interests of individual students and parents
        and clearly does not confer the sort of “individual entitlement” that is enforceable under § 1983.
                                                          ***
        FERPA’s nondisclosure provisions further speak only in terms of institutional policy and practice, not
        individual instances of disclosure. See §§ 1232g(b)(1)-(2) (prohibiting the funding of “any
        educational agency or institution which has a policy or practice of permitting the release of education
        records” (emphasis added)). Therefore, as in Blessing, they have an “aggregate” focus, 520 U.S. [329],
        at 343, . . . they are not concerned with “whether the needs of any particular person have been
        satisfied,” ibid., and they cannot “give rise to individual rights,” id., at 344.
536 U.S. at 287-88.
No. 04-1817               Johnson v. City of Detroit, et al.                                                     Page 6


unambiguous terms – no less and no more than what is required for Congress to create new rights
enforceable under an implied right of action.” Id. at 290.
        This Court has recognized that the Gonzaga decision has altered the landscape of § 1983
claims. The courts of this circuit have continued to apply the three-factor Blessing test, albeit
acknowledging that Gonzaga clarified application of the first “benefit” factor and underscored that
the central focus of this factor should be on whether the statutory provision contains “rights-
creating” language critical to showing the requisite congressional intent to create new rights. See,
e.g., Caswell v. City of Detroit Hous. Comm’n, 418 F.3d 615, 618-20 (6th Cir. 2005); Sandusky
County Democratic Party v. Blackwell, 387 F.3d 565, 572 (6th Cir. 2004); Hughlett v. Romer-
Sensky, 98 F. App’x. 360, 365 n.3 (6th Cir. 2004) (unpublished); Westside Mothers v. Olszewski,
368 F. Supp. 2d 740, 746-49 (E.D. Mich. 2005); L.B. III v. Hous. Auth. of Louisville, 345 F. Supp.
2d 725,7 727 (W.D. Ky. 2004); Bosscher v. Twp. of Algoma, 246 F. Supp. 2d 791, 798 (W.D. Mich.
2003).
         The district court in the instant case likewise was cognizant of the impact of Gonzaga, as
reflected in its evaluation of plaintiff’s § 1983 claims under the USHA and the LBPPPA. Indeed,
in its thorough analysis using the “rights-creating” approach set forth in Gonzaga, the district court
concluded   that these federal statutes do not create federal rights enforceable by plaintiff under
§ 1983.8 This assessment is supported by the specific text and structure of the statutes.
                                                          IV.
       The statutory provisions of the LBPPPA cited in plaintiff’s complaint are 42 U.S.C.
§§ 4801,9 4821, and 4822. Section 4821 provides the general mandate of the LBPPPA:
         (a) The Secretary of Housing and Urban Development, in consultation with the
         Secretary of Health and Human Services, shall develop and carry out a
         demonstration and research program to determine the nature and extent of the
         problem of lead based paint poisoning in the United States, particularly in urban
         areas, including the methods by which the lead based paint hazard can most
         effectively be removed from interior surfaces, porches, and exterior surfaces of
         residential housing to which children may be exposed.
         (b) The Chairman of the Consumer Product Safety Commission shall conduct
         appropriate research on multiple layers of dried paint film, containing the various
         lead components commonly used, in order to ascertain the safe level of lead in
         residential paint products. No later than December 31, 1974, the Chairman shall
         submit to Congress a full and complete report of his findings and recommendations
         as developed pursuant to such programs, together with a statement of any legislation


         7
          See also Sabree v. Richman, 367 F.3d 180, 181-82 (3d Cir. 2004) (noting that Gonzaga has altered the inquiry
regarding § 1983 actions); Long Term Care Pharmacy Alliance v. Ferguson, 362 F.3d 50, 57-58 (1st Cir. 2004)
(concluding that Gonzaga compelled reexamination of § 1983 analysis); 31 Foster Children v. Bush, 329 F.3d 1255,
1269-70 (11th Cir. 2003) (holding that Gonzaga clarified the first of the Blessing requirements, making it plain that only
unambiguously conferred rights, as distinguished from mere benefits or interests, may be enforced under § 1983).
         8
           Two recent cases have favorably cited the district court’s opinion in the instant case in concluding that there
is no actionable § 1983 claim under the LBPPPA. See L.B. III, 345 F. Supp. 2d at 727-28; Hurt v. Philadelphia Hous.
Auth., 70 Pa. D. & C.4th 142, 145-57 (C. P. Philadelphia County 2005).
         9
         Section 4801 was repealed by the Health Servs. & Centers Amendments of 1978, Pub. L. No. 95-626, 92 Stat.
3588 (1978).
No. 04-1817           Johnson v. City of Detroit, et al.                                          Page 7


       which should be enacted or any changes in existing law which should be made in
       order to carry out such recommendations.
42 U.S.C. § 4821(a)-(b).
       Section 4822 further describes the requisite procedures to be implemented in light of
§ 4821(a)’s mandate:
       (a) General requirements
       (1) Elimination of hazards
       The Secretary of Housing and Urban Development (hereafter in this section referred
       to as the “Secretary”) shall establish procedures to eliminate as far as practicable the
       hazards of lead based paint poisoning with respect to any existing housing which
       may present such hazards and which is covered by an application for mortgage
       insurance or housing assistance payments under a program administered by the
       Secretary or otherwise receives more than $5,000 in project-based assistance under
       a Federal housing program. Beginning on January 1, 1995, such procedures shall
       apply to all such housing that constitutes target housing . . . and shall provide for
       appropriate measures to conduct risk assessments, inspections, interim controls, and
       abatement of lead-based paint hazards.
42 U.S.C. § 4822(a)(1).
        At a minimum, such procedures include: the provision of lead hazard information
pamphlets to purchasers and tenants; periodic risk assessments and interim controls in accordance
with a schedule determined by the Secretary of HUD; inspection for the presence of lead-based paint
prior to federally-funded rehabilitation or renovation that is likely to disturb paint surfaces; the
reduction and abatement of lead-based paint hazards in the course of rehabilitation projects; where
risk assessment, inspection, or reduction activities have been undertaken, the provision of notice to
occupants describing the nature and scope of such activities and the actual risk assessment or
inspection reports (including available information on the location of any remaining lead-based paint
on a surface-by-surface basis; and, such other additional measures as the Secretary deems
appropriate. 42 U.S.C. §§ 4822(a)(1)(A)-(G). Section 4822 also requires the Secretary of HUD to
ensure the inspection of all interior and exterior painted surfaces and describes specific inspection,
abatement, and reporting requirements. Id. §§ 4822(c) and (d). The remaining subsections of
§ 4822 provide further specifics for the implementation of the described procedures. Id. §§ 4822(b)-
(g).
        The district court, reviewing this statutory language, concluded that the LBPPPA does not
create federal rights in tenants of Section 8 housing that can be enforced pursuant to § 1983:
       [T]he Plaintiff clearly falls within the broader class of beneficiaries who receive
       protection under the LBPPPA. However, the statutory language does not contain the
       sort of rights-creating language which reveals Congressional intent to create a federal
       right for tenants to enforce the procedures mandated by the statute. The statute
       focuses on the Secretary of HUD, the person being regulated, and not on the tenants
       as beneficiaries of express rights or entitlements. . . . The LBPPPA directs the
       Secretary to implement “procedures to eliminate as far as practicable the hazards of
       lead based paint poisoning.” 42 U.S.C. § 4822. The statute’s language does not
       unambiguously create new rights enforceable by Section 8 tenants under § 1983.
       Rather than expressly creating such rights, the LBPPPA grants administrative
       authority to the executive branch and mandates that the Secretary of HUD include
No. 04-1817               Johnson v. City of Detroit, et al.                                                   Page 8


         certain requirements relating to the provision of information to purchasers and
         tenants, periodic risk assessments, inspections, reductions, and abatement of lead-
         based paint hazards. Id. at § 4822(1)(A)-(G). The Act requires HUD to implement
         certain “procedures” for public housing agencies to follow. This language falls well
         short of unambiguously conferring individual rights on tenants who would benefit
         from the Secretary’s procedures.
Johnson, 319 F. Supp. 2d at 767. We agree. Reviewing the pertinent sections of the LBPPPA
within the parameters of Gonzaga’s reconfigured § 1983 analysis, we cannot extrapolate an explicit
congressional intent to create an entitlement in the LBPPPA enforceable by a tenant under § 1983.
        Plaintiff argues that children like Jerome, who live in federally funded low income housing,
are the primary intended beneficiaries of the LBPPPA and that the LBPPPA was enacted for the very
purpose of protecting children in low income housing from the ravages of preventable lead paint
poisoning. Moreover, plaintiff asserts, it is only these residents who have a significant incentive
to use the courts to obtain compliance with federal law or redress violations of the statute. Plaintiff
contends that the lack of a meaningful alternative enforcement mechanism underscores that, unless
enforceable by private action, the LBPPPA itself, and the congressional intent it expresses, will
largely be reduced to empty promises. Plaintiff maintains that like the statutory provisions at issue
in Wright and Wilder, § 4822(a)(1)(A) of the LBPPPA creates a specific “right” in identifiable
persons or a specific class because it expressly identifies “purchasers and tenants” as persons entitled
to receive information about the hazards of lead-based paint.
        However, the Gonzaga Court made it clear that Wright and Wilder are limited to the
particular statutory provisions at issue in those cases,10 noted that subsequent cases had rejected
attempts to infer rights from Spending Clause statutes, and rejected the notion that Wright and
Wilder supported an argument that a person who merely benefits from a law has enforceable rights
under § 1983. Gonzaga, 536 U.S. at 282-83.
        Moreover, any cases premised upon a “benefits” analysis must be reexamined in light of
Gonzaga.11 The district court in the instant case correctly noted that the cases cited and relied on by
plaintiff, which have permitted a plaintiff to use § 1983 to sue for violations of the LBPPPA,
“were all decided before Gonzaga,” did not contain “a persuasive examination of the language and
structure of the LBPPPA itself” or “an analysis which identifies the provisions of the statute that
unambiguously confer a private right through clear rights-creating language,” and were otherwise


         10
            In Wright, which concerned a rent-ceiling provision of the USHA, 42 U.S.C. § 1437a, the Supreme Court
allowed a § 1983 suit by public housing tenants to recover past overcharges, on the ground that the provision
unambiguously conferred a mandatory benefit on the individual family by focusing on family income. 479 U.S. at 430.
The Gonzaga Court explained that Wright was one of only two cases where the Court had found that spending legislation
gave rise to enforceable rights, and “[t]he key to our inquiry [in Wright] was that Congress spoke in terms that ‘could
not be clearer[.]’” Gonzaga, 536 U.S. at 280 (quoting Wright, 479 U.S. at 430). A § 1983 action was likewise allowed
in Wilder, which, like Wright, also involved legislation [a reimbursement provision of the Medicaid Act] that explicitly
provided for an objective monetary entitlement to individual health care providers, with no sufficient alternative
administrative means of enforcement. Id. at 280-81.
         11
           See Davis v. Philadelphia Hous. Auth., 121 F.3d 92 (3d Cir. 1997); Perry v. Hous. Auth. of the City of
Charleston, 664 F.2d 1210 (4th Cir. 1981); Aristil v. Hous. Auth. of Tampa, Fla., 54 F. Supp. 2d 1289 (M.D. Fla. 1999);
German v. Fed. Home Loan Mortgage Corp., 885 F. Supp. 537 (S.D.N.Y. 1995), modified 896 F. Supp. 1385 (S.D.N.Y.
1995); Simmons v. Charleston Hous. Auth., 881 F. Supp. 225 (S.D. W.Va. 1995); Hurt v. Philadelphia Hous. Auth., 806
F. Supp. 515 (E.D. Pa. 1992); Paige v. Philadelphia Hous. Auth., No. 99-CV-497, 2002 WL 500677 (E.D. Pa. Mar. 28,
2002); Elliot v. Chicago Hous. Auth. Inc., No. 98 C 6307, 1999 WL 519200 (N.D. Ill. July 14, 1999); and N.Y. Coal.
To End Lead Poisoning v. Koch, 524 N.Y.S.2d 314 (N.Y. Sup. Ct. 1987), aff’d 526 N.Y.S.2d 918 (N.Y. App. Div. 1988).
No. 04-1817                Johnson v. City of Detroit, et al.                                                     Page 9


distinguishable in the remedy allowed (limited to injunctive or declaratory relief). Johnson, 319 F.
Supp. 2d at 769-70.
         The LBPPPA bears the same characteristics, fatal to a § 1983 claim, as the statute (FERPA)
in Gonzaga – it has an aggregate focus, it speaks in terms of institutional policy and procedure, and
fails to confer the sort of individual entitlement that is enforceable under § 1983. Its provisions
simply “lack the sort of ‘rights-creating’ language critical to showing the requisite congressional
intent to create new rights.” Gonzaga, 536 U.S. at 287. The LBPPPA directs the Secretary of HUD
to take action to abate as far as practicable lead hazards in targeted public housing funded by HUD.
42 U.S.C. § 4822. Designed to combat the health hazards occasioned by the presence of lead-based
paint in older housing units, the Act is, in essence, a congressional directive to the Secretary of HUD
to establish and implement procedures addressing such hazards.
        Indeed, the provisions of the LBPPPA underscore the significant difference between “rights”
and “benefits” in the context of post-Gonzaga § 1983 claims. The LBPPPA ultimately “benefits”
plaintiff without expressly creating individual rights under the statute. The LBPPPA neither speaks
to individual tenant entitlement nor is there a focus on the rights of tenants. Although the subsection
regarding the distribution of informational pamphlets to purchasers and tenants unquestionably
provides a trickle-down “benefit” to putative plaintiffs by providing information about the hazards
of lead-based paint, this provision is neither directed        to the individual tenant nor contains
individually focused “rights-creating” language.12 Rather, the text and overall structure of the
statute focuses on the regulating entity’s duties, which is too far removed from the interests of
individual tenants to confer the kind of individual entitlement that is enforceable under § 1983 in
accordance with Gonzaga.
        We therefore conclude that the LBPPPA does not confer individual federal rights enforceable
by plaintiff, as a tenant of federally funded Section 8 housing, under 42 U.S.C. § 1983, and affirm
the district court’s ruling in this regard.
        In light of our conclusion that the LBPPPA does not evince a clear congressional intent to
create an enforceable13federal right, we also affirm the district court’s dismissal of Count III of
plaintiff’s complaint, which alleges an implied private cause of action under the LBPPPA. See
Gonzaga, 536 U.S. at 286 (“[W]here the text and structure of a statute provide no indication that
Congress intends to create new individual rights, there is no basis for a private suit, whether under
§ 1983 or under an implied right of action.”).
                                                           V.
         Next, plaintiff alleges that defendants violated the USHA, 42 U.S.C. §§ 1437 and 1437f, by
failing to provide decent, safe, and sanitary housing at the Jeffries Homes housing project. Plaintiff
maintains that the district court erred in concluding that she has no enforceable § 1983 right of
action under the pertinent portions of USHA.
         Section 1437 provides in pertinent part:
         (a) Declaration of policy


         12
           Specifically, 42 U.S.C. § 4822 provides, in pertinent part, that “[t]he Secretary of [HUD] . . . shall establish
procedures” and “such procedures shall require – . . . the provision of lead hazard pamphlets . . . to purchasers and
tenants.” Id. § 4822(a)(1)(A).
         13
              Johnson, 319 F. Supp. 2d at 779 n.11.
No. 04-1817               Johnson v. City of Detroit, et al.                                                 Page 10


         It is the policy of the United States –
         (1) to promote the general welfare of the Nation by employing the funds and credit
         of the Nation, as provided in this Act –
         (A) to assist States and political subdivisions of States to remedy the unsafe housing
         conditions and the acute shortage of decent and safe dwellings for low-income
         families;
         (B) to assist States and political subdivisions of States to address the shortage of
         housing affordable to low-income families; and
         (C) consistent with the objectives of this subchapter, to vest in public housing
         agencies that perform well, the maximum amount of responsibility and flexibility in
         program administration, with appropriate accountability to public housing residents,
         localities, and the general public;
         (2) that the Federal Government cannot through its direct action alone provide for
         the housing of every American citizen, or even a majority of its citizens, but it is the
         responsibility of the Government to promote and protect the independent and
         collective actions of private citizens to develop housing and strengthen their own
         neighborhoods;
         (3) that the Federal Government should act where there is a serious need that private
         citizens or groups cannot or are not addressing responsibly; and
         (4) that our Nation should promote the goal of providing decent and affordable
         housing for all citizens through the efforts and encouragement of Federal, State, and
         local governments, and by the independent and collective actions of private citizens,
         organizations, and the private sector.
42 U.S.C. §1437(a)(1)-(4).
        Again, we agree with the district court in this case that § 1437 comprises a congressional
policy declaration which does not confer an enforceable right under § 1983. Evaluated in the
context of Gonzaga, the language of § 1437 is devoid of “rights-creating” language; instead, the text
merely presents broad policy statements regarding the federal government’s goals in promoting
“decent and affordable housing for all citizens through the efforts  and encouragement of Federal,
State, and local governments . . . .” 42 U.S.C. § 1437(a)(4).14
       Section 1437f (Section 8), which addresses low-income housing assistance, is likewise
devoid of rights-creating language. Pursuant to this statute,
         The Secretary is authorized to enter into annual contributions contracts with public
         housing agencies pursuant to which such agencies may enter into contracts to make
         assistance payments to owners of existing dwelling units in accordance with this
         section. In areas where no public housing agency has been organized or where the
         Secretary determines that a public housing agency is unable to implement the


         14
            In two cases decided prior to Gonzaga, other courts have likewise concluded that the policy statement set
forth in § 1437 of the USHA does not create enforceable § 1983 rights. See Howard v. Pierce, 738 F.2d 722, 727 n.9
(6th Cir. 1984); Perry, 664 F.2d at 1213. In contrast, the Brooke Amendment, a separate provision of the USHA, has
been held to create enforceable rights for families. Wright, 479 U.S. at 418; see Note10, supra, and accompanying text.
No. 04-1817                Johnson v. City of Detroit, et al.                                          Page 11


        provisions of this section, the Secretary is authorized to enter into such contracts and
        to perform the other functions assigned to a public housing agency by this section.
42 U.S.C. § 1437f(b)(1).
        The remaining, extensive subsections of this statute set forth in detail the specific
requirements of the annual contributions contracts.15 Another section of the USHA, not relied on
by plaintiff, requires that each annual contributions contract for a PHA shall require that the agency
maintain its public housing in a condition that complies with certain housing quality standards that
ensure that the public housing is “safe and habitable.” Id. § 1437d(f)(2).
        The district court concluded that:
        Nothing in these provisions establishes a clear and unambiguous intent by Congress
        to create privately enforceable rights under § 1983 to ensure compliance with
        housing quality standards. The statutory provisions cited by Plaintiff focus on the
        Secretary of HUD’s responsibilities and govern when assistance payments may be
        made to a public housing agency such as the DHC. The statute confers the authority
        on HUD to issue housing quality standards for public housing agencies to follow, but
        it does not contain language which unambiguously creates rights in Section 8
        tenants.
        Plaintiff essentially argues that the statutory language creates a federal right for
        Section 8 tenants in “safe and habitable” housing as reflected in the housing quality
        standards implemented for public housing agencies to follow. The residents of
        public housing undoubtedly benefit from the statutory provisions which condition
        the receipt of federal funds on the requirements to follow the housing quality
        standards. However, the statute focuses on regulating the Secretary and the public
        housing agencies through the Secretary’s promulgation of housing quality standards.
        In other words, public housing authorities could make assistance payments only to
        the property owners who maintained housing units in accordance with the housing
        quality standards for decent and safe housing. This focus on the entity being
        regulated cuts against any intent to create rights enforceable by individual tenants.

Johnson, 319 F. Supp. 2d at 764. Again, we concur.
         Plaintiff argues that the distinction drawn by the district court “is more ephemeral than real,”
and that, in truth, although the statutory language indisputably imposes a burden on the entity, it
simultaneously creates a benefit for the family. According to plaintiff, the creation of a burden on
one class is not inconsistent with, and does not detract from, the creation of a right of enforcement
in the intended beneficiary; thus, this Court should reject the suggestion that Congress did not intend
to permit the victims of USHA violations to vindicate the congressional requirements and policies
by private action.
        Plaintiff’s argument is no longer meritorious in light of the Gonzaga decision. Although
residents of public housing undoubtedly “benefit” from the statutory provisions at issue, the
language of § 1437f has an aggregate focus on the entity being regulated, thereby belying any intent
to create rights enforceable by individual tenants. The text of this portion of the USHA is “not
concerned with ‘whether the needs of any particular persons have been satisfied,’” Gonzaga, 536
U.S. at 288 (quoting Blessing, 520 U.S. at 343), and, thus, does not give rise to an individual

        15
             Defendants acknowledge that the Jeffries Homes housing project is subject to Section 8.
No. 04-1817              Johnson v. City of Detroit, et al.                                                 Page 12


entitlement enforceable under § 1983. As previously noted, in the absence of specific “rights-
creating” language, statutory text that merely benefits putative plaintiffs is insufficient to confer a
new federal right under § 1983. Gonzaga, 536 U.S. at 283.
        Accordingly, for the reasons expressed by the district court in its well-reasoned opinion, we
affirm the dismissal of plaintiff’s § 1983 action filed pursuant to §§ 1437 and 1437f of the USHA
for failure to state a claim upon which relief can be granted.
                                                         VI.
        A related issue involves whether the regulations promulgated pursuant to the LBPPPA and
the USHA can create enforceable rights of their own accord under § 1983.16 The district court,
noting that we have previously held that federal regulations alone may create rights enforceable
under § 1983, Levin v. Childers, 101 F.3d 44, 47 (6th Cir. 1996); Loschiavo v. City of Dearborn, 33
F.3d 548, 551 (6th Cir. 1994), reluctantly followed this precedent, but expressed its misgivings with
these decisions, particularly in light of conflicting opinions on the issue from sister circuits and the
recent Supreme Court decisions in Gonzaga and Alexander. Johnson, 319 F. Supp. 2d at 770-75.
The district court concluded that these latter two decisions, when read together, strengthen the
reasoning, adopted by other circuits, that administrative regulations cannot create rights enforceable
under § 1983 by their own force. Id. at 776-79. Nonetheless, bound by the precedent of Levin and
Loschiavo, the district court looked to the federal regulations cited by plaintiff to determine if the
regulations alone created enforceable rights and concluded that the pertinent regulations did not
provide the clear intent to create federal rights in plaintiff’s favor. Id. at 775-79.
       The district court did not have the benefit of this Court’s recent decision in Caswell v. City
of Detroit Housing Commission, wherein we concluded that the Supreme Court’s            decisions in
Alexander and Gonzaga “have cabined Loschiavo’s holding.” 418 F.3d at 618.17
        In Caswell, the former recipient of housing subsidies from the DHC filed a § 1983 action
against the housing commission and its director, alleging an improper denial of subsidies. The
plaintiff alleged that the DHC violated a federal regulation by terminating his housing subsidies
before his eviction proceeding was finalized in state court and while he continued to reside in the
apartment. We affirmed the district court’s grant of summary judgment to the DHC on the
plaintiff’s regulatory violation claim, stating in pertinent part:
         In Sandoval, the Supreme Court held that there was no private cause of action to
         enforce Title VI regulations. 532 U.S. at 293. The Court stated that “[l]anguage in
         a regulation may invoke a private right of action that Congress through statutory text
         created, but it may not create a right that Congress has not . . . . Agencies may play
         the sorcerer’s apprentice but not the sorcerer himself.” Id. at 291 (internal citation
         omitted). It is important to note, however, that the plaintiffs in Sandoval had not
         pursued a cause of action under § 1983; rather, the plaintiffs argued that an implied
         cause of action existed directly under Title VI and its accompanying regulations. .



         16
           Plaintiff cites certain USHA housing quality standards and LBPPPA regulations in effect during the time
period when Jerome lived with plaintiff in the Jeffries Homes, including, inter alia, 24 C.F.R. §§ 882.109, 882.116,
882.209, 882.222, and 24 C.F.R. §§ 35.20 & 35.24.
         17
           In Caswell, we noted that, “[a]lthough a panel of this Court cannot overrule the decision of another panel,
we may modify our prior holdings when an intervening opinion of the United States Supreme Court requires us to do
so.” 418 F.3d at 619 n.1 (citing Salmi v. Sec’y of Health & Human Servs., 774 F.2d 685, 689 (6th Cir. 1985)).
No. 04-1817          Johnson v. City of Detroit, et al.                                     Page 13


       . . Nevertheless, the Court in Gonzaga shed further light on this issue by applying
       Sandoval’s logic to § 1983 cases . . . .
                                               ***
       Accordingly, when Sandoval and Gonzaga are read together, it becomes clear that
       in order for Caswell to bring a viable claim under § 1983, he must show that the
       right, of which he seeks vindication, is conferred by Congress in “clear and
       unambiguous terms.” Gonzaga, 536 U.S. at 290 . . . . The Court made clear in
       Gonzaga that where a statute simply prohibits certain conduct, or sets forth a policy,
       that statute does not create a cause of action or other rights for the individual
       protected by the statute. See 536 U.S. at 287-288.
Id. at 618-19. The Caswell Court concluded that “[b]ecause neither we nor Caswell can point to a
specific statutory provision in the Housing Act that confers a right relevant to DHC’s alleged
violation of 24 C.F.R. § 982.311(b), Caswell cannot pursue his claim under § 1983.” Id. at 620.
        In light of the Caswell decision, the rule expressed in Loschiavo, that a federal regulation
alone may create a right enforceable through § 1983, is no longer viable. Thus, in the instant case,
because we conclude that the relevant provisions of the LBPPPA and the USHA do not confer
personal federal rights upon plaintiff that are enforceable under § 1983, the federal regulations
promulgated pursuant to these statutes are likewise incapable of independently conferring such
rights.
                                               VII.
       For the foregoing reasons, we affirm the judgment of the district court.
No. 04-1817                Johnson v. City of Detroit, et al.                                                     Page 14


                         ______________________________________________
                          CONCURRING IN PART, DISSENTING IN PART
                         ______________________________________________
         BOYCE F. MARTIN, JR., Circuit Judge, concurring in part, dissenting in part, and
concurring in the judgment. I concur in the Court’s analysis in sections I-V. I disagree with the
analysis in part VI, where the Court concludes that federal regulations cannot confer individual
rights, and I believe that this Court is still bound by our decision in Loschiavo v. City of Dearborn,
33 F.3d 548 (6th Cir. 1994) (Martin, J.), holding just the opposite. I would find that the specific
regulations at issue in this case, however, do not confer individual rights enforceable under Section
1983, and therefore, concur in the result in part VI.
                                                             I.
        The majority’s error in part VI is its failure to distinguish between individual rights and
private rights of action. See Save Our Valley v. Sound Transit, 335 F.3d 932, 946 (9th Cir. 2003)
(Berzon, J., dissenting in part). This error leads to the incorrect conclusion that federal regulations
may never create rights enforceable under 42 U.S.C. § 1983. Maj. Op. at 13. The key point is that
a “right” is not the same as the ability to enforce that right in court. See Save Our Valley, 335 F.3d
at 951 (Berzon, J., dissenting in part) (“Any analysis of the reach of § 1983 must therefore begin
with, and not lose sight of, the unexceptional proposition that rights are entirely distinct from any
private, affirmative, judicial remedy that may exist for violation or deprivation of those rights.”).
        The majority reaches this conclusion by reading too much into Alexander v. Sandoval, 532
U.S. 275 (2001), which was an implied right of action case. In such a case, the first inquiry is
whether the statute confers a right, and second, whether “permitting a private remedy to vindicate
that right is consistent with Congress’ intent in enacting the statute.” Save Our Valley, 335 F.3d at
952 (Berzon, J., dissenting   in part). Failure on the part of the plaintiffs to identify either the right
or the remedy is fatal.1 “Section 1983, in contrast, indisputably does create a right of action.” Id.
(emphasis in original). Thus, the primary question in a Section 1983 action is whether there is a
federal right. Id. at 953 (“So, when a cause of action that otherwise meets the requirements of
§ 1983 is at issue, our task is simply to determine whether the regulation in question is the type of
legal prescript that Congress meant to be enforceable under § 1983.”).
         The majority’s reading of Gonzaga is likewise overbroad. Gonzaga “held only that the
initial inquiry in § 1983 cases and in implied right of action cases [such as Sandoval] is the same
inquiry: whether the law at issue creates an individual right.” Id. at 954. Moreover, the plaintiff in
Gonzaga argued that the right he sought to enforce was a statutory right, and therefore, it is no



         1
           The Supreme Court focused on this question in Sandoval — that is, whether a private remedy to enforce the
right was intended by Congress. The Court did not address the first question as to whether the regulation independently
created a right. Having concluded that Congress did not intend a private remedy, the natural conclusion was that the
regulations themselves could not themselves create such a remedy. Finding no private remedy, of course, does not mean
that the Court found no individual right. As Judge Berzon noted in her dissenting opinion in Save Our Valley, it was
“in this context that the Court wrote that: ‘Language in a regulation may invoke a private right of action that Congress
through statutory text created, but it may not create a right that Congress has not . . . [I]t is most certainly incorrect to
say that language in a regulation can conjure up a private cause of action that has not been authorized by Congress.
Agencies may play the sorcerer’s apprentice, but not the sorcerer himself.’” 335 F.3d at 953 (Berzon, J., dissenting in
part) (quoting Sandoval, 532 U.S. at 291). The Court’s sorcerer analogy was not addressing whether a regulation can
independently create a right. “In other words, only Congress may provide access to the federal courts, and thus only
Congressional intent is relevant in determining whether to imply a right of action,” but “[t]he special separation of
powers concerns underlying Sandoval do not apply in a § 1983 case.” Id.
No. 04-1817               Johnson v. City of Detroit, et al.                                                   Page 15


surprise that the Supreme Court stressed Congressional intent. Gonzaga, however, “neither raised
nor discussed . . . whether a particular type of law can create a right.” Id.
        Consequently, neither Sandoval or Gonzaga — which address implied private rights of
action and not the issue of whether regulations can create rights — provide a basis for a panel to
overrule a prior panel decision of this Court. The majority notes that in Caswell v. City of Detroit
Housing Commission, 418 F.3d 615, 619 n. 1 (6th Cir. 2005), we stated that “[a]lthough a panel of
this Court cannot overrule the decision of another panel, we may modify our holdings when an
intervening opinion of the United States Supreme Court requires us to do so.” Based on this
authority, the panel asserted that Sandoval and Gonzaga “have cabined Loschiavo’s holding.” Id.
at 618. I disagree. There was nothing in Sandoval or Gonzaga that required us to overrule our
previous decision in Loschiavo, as the majority and all other courts to have reviewed such questions
agree, neither case was directly on point. I would continue to adhere to our decision in Loschiavo,
and the D.C. Circuit’s holding in Samuels v. District of Columbia, 770 F.2d 184 (D.C. Cir. 1985),
because of stare decisis and also because it reaches the correct conclusion.
        First, regulations have the same characteristics as statutes; they are binding on individuals
and the government, and contain the same prospective form and effect as statutes. See Chrysler
Corp. v. Brown, 441 U.S. 281, 301-04, 308 (1979) (holding that a regulation may have “the force
and effect of law” if: (1) it enacts substantive rules affecting individual rights and obligations, and
is not merely an interpretive rule or general policy statement; (2) Congress has delegated
“quasi-legislative” power to the agency; and (3) the regulation is valid, i.e., the agency has followed
applicable procedures such as the Administrative Procedure Act). I therefore agree with Judge
Berzon, that there is “no reason why valid agency regulations cannot create individual rights and
do so independently of specific Congressional intent regarding the rights created.” Id.
         This Court and other courts have consistently treated legislative regulations as having the
force of law. Loschiavo, 33 F.3d at 551 (noting that “federal regulations have the force of law”);
Wachovia Bank v. Watters, 431 F.3d 556, 560 n.2 (6th Cir. 2005) (quoting Fid. Fed. Sav. & Loan
Ass’n v. de la Cuesta, 458 U.S. 141, 153 (1982)    to the effect that “[f]ederal regulations have no less
pre-emptive effect than federal statutes”)2; see also United States v. Booker, 543 U.S. 220, 243
(2005) (citing Mistretta v. United States, 488 U.S. 361 (1989) and noting that the Sentencing
Commission “was more properly thought of as exercising some sort of legislative power” delegated
to it by Congress); Save Our Valley, 335 F.3d at 955 (Berzon, J., dissenting in part) (“Regulations
thus have the same form and same effect, and are based on the same types of considerations, as
statutes.”). And, Title 42 U.S.C. § 1983 was “intended to provide a remedy, to be broadly construed,
against all forms of official violation of federally protected rights.” Monell v. New York City Dept.
of Social Servs., 436 U.S. 658, 700-701 (1978) (emphasis added). For these reasons, there is no
difference between a regulation and a statute that would justify the majority’s conclusion in part VI
that regulations cannot independently create rights.
         Second, the idea that federal regulations cannot create rights“flies in the face of seventy
years of administrative law jurisprudence.” Save Our Valley, 335 F.3d at 954 (Berzon, J., dissenting
in part). This conclusion is overly formalistic and simply ignores the dynamic that exists between
Congress and administrative agencies in the modern world. The Supreme Court has “almost never
felt qualified to second-guess Congress regarding the permissible degree of policy judgment that can
be left to those executing or applying the law.” Whitman v. Am. Trucking Ass’n, Inc., 531 U.S. 457,
474-75 (2001) (quoting Mistretta, 488 U.S. at 416 (Scalia, J., dissenting)). In reality, the Supreme

         2
          Additionally, agencies preempt state law by enacting regulations “necessary to ensure the achievement of the
(agency’s) statutory responsibilities,” regardless of whether the agency’s authorizing statute explicitly gives the agency
the power to preempt conflicting state laws. Capital Cities Cable, Inc. v. Crisp, 467 U.S. 691, 699-700 (1984) (citation
omitted).
No. 04-1817           Johnson v. City of Detroit, et al.                                       Page 16


Court has permitted Congress tremendously broad authority to delegate legislative power to
administrative agencies and these agencies do more than merely interpret that delegation. See
Mistretta, 488 U.S. at 372 (noting that “our jurisprudence has been driven by a practical
understanding that in our increasingly complex society, replete with ever changing and more
technical problems, Congress simply cannot do its job absent an ability to delegate power under
broad general directives”); Loving v. United States, 517 U.S. 748, 758 (1996) (“This Court
established long ago that Congress must be permitted to delegate to others at least some authority
that it could exercise itself.”).
         Consequently, “Congress may choose not to legislate specifically in a particular area but
instead leave it to the agency to fill out the area with regulations.” Save Our Valley, 335 F.3d at 958
(Berzon, J., dissenting in part) (citing Chevron, U.S.A., Inc. v. Natural Resources Defense Council,
Inc., 467 U.S. 837, 843-44 (1984)). When this situation occurs, the administrative agency acts much
like a legislature. Id. Regardless of whether a regulation merely defines or fleshes out an already
explicit statutory right or enacts a valid regulation that creates the right within the power delegated
by Congress, I see nothing that would preclude using the remedy of Section 1983 to enforce that
right. The distinction the majority and other courts have drawn between regulations and statutes is,
for purposes of determining whether a right exists, more illusory than real. I agree with Judge
Berzon’s assessment that
       just as regulations may create new obligations, not specifically intended by
       Congress, within the sphere properly delegated to the promulgating agency, I can see
       nothing in the administrative law principles governing legislative regulations that
       precludes promulgation of the particular form of rules that we describe as creating
       “rights.” Such rights-creating regulations, like other valid legislative regulations,
       have the force and effect of laws and are binding on individuals regulated, the courts
       and the agency itself.
Id. at 959 (Berzon, J., dissenting in part). For “regulations, if valid and reasonable, authoritatively
construe the statute itself.” Sandoval, 532 U.S. at 284. Furthermore, the question of whether
“regulations alone” may create a federal right is itself misleading. Regulations do not exist “alone”
and of their own accord. To be a valid exercise of federal executive power, the regulation must be
based on some permissible interpretation of congressionally delegated authority. Thus, the question
is whether valid regulations, having the force and effect of law, can satisfy the Blessing v. Freestone,
520 U.S. 329 (1997) test when the less specific statute by itself may not. It seems odd to conclude
that valid regulations — that is, regulations enacted pursuant to congressionally delegated authority
— cannot function as Congress so delegated. To conclude that rights cannot be created by valid
regulations implicitly (and wrongly) concludes that valid regulations are somehow not truly valid
interpretations of Congress’s intent. Thus, I would conclude that regulations have the same force of
law and effect as statutes and therefore, may, just as statutes may, create rights enforceable under
the remedy of Section 1983.
                                                  II.
       The inquiry under Blessing and Gonzaga is equally applicable for determining whether
language in a regulation creates a right. If we were to conclude that the regulations at issue in this
case create a right, then they would be enforceable under Section 1983. This is contrary to the
majority’s conclusion that regulations can never create a right. In this case, however, I would
conclude that the regulations at issue do not create a right. Finding no right, there is nothing to
enforce under Section 1983. Therefore, with respect to these regulations, I agree with the result
reached by the majority.